Citation Nr: 1029796	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
December 2006, a statement of the case was issued in October 
2007, and a substantive appeal was received in October 2007.  The 
Veteran testified at a Board hearing in March 2010; the 
transcript is of record.

Subsequent to the January 2010 supplemental statement of the 
case, the Veteran submitted new evidence in support of her 
appeal, and waived RO review of such additional evidence.  See 38 
C.F.R. §§ 19.9, 19.31(b)(1) (2009).

In March 2010, the Veteran submitted claims of service connection 
for irritable bowel syndrome with diarrhea, migraine headaches, 
and fibromyalgia.  This is referred to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.  The 
Veteran also claimed entitlement to a "back condition;" 
however, the Board notes that entitlement to a low back 
disability is already in appellate status.  Should the Veteran be 
claiming a separate and distinct back condition, then the Veteran 
should clarify such claim with the AOJ.

The issue of entitlement to service connection for low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
any further action is required on her part.


FINDING OF FACT

The Veteran has PTSD due to stressors incurred in service.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In light of the favorable decision as it 
relates to the issue of the grant of service connection for PTSD, 
no further discussion of VCAA is necessary at this point.  The 
matter of VCAA compliance with regard to the other issue will be 
addressed in a future merits decision on that issue after action 
is undertaken as directed in the remand section of this decision.  
Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), constitutes harmless error (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice 
provisions have been satisfied, and if the Veteran so chooses, 
she will have an opportunity to initiate the appellate process 
again should she disagree with the disability rating or effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran asserts that she was sexually assaulted on two 
occasions during active service, in October 1990 and in May 1992.  
She testified that in or about October 1990, following boot camp, 
a superior raped her.  In or about May 1992, she was raped by 
four men.  She did not report these sexual assaults to anyone 
during service, and has testified that she did not report such 
assaults because she was threatened by the perpetrators.  Service 
treatment and personnel records contain no evidence confirming 
the occurrence of such events, thus the Board must consider 
evidence from sources other than her service records to 
corroborate her account of the stressor incidents.  See 38 C.F.R. 
§ 3.304(f)(3).  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that:  "Personal assault is an 
event of human design that threatens or inflicts harm.  Examples 
of this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family members, 
roommates, fellow service members, or clergy, and personal 
diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there 
is no indication in the military record that a personal assault 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish that 
an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include:  visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment; sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; lay 
statements describing episodes of depression, panic attacks or 
anxiety with no identifiable reasons for the episodes; increased 
or decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or under 
eating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the claimed 
trauma but not reported as a result of the trauma; breakup of a 
primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  See 
also 38 C.F.R. § 3.304(f)(5) (2009 and 2010 Supplement; 75 Fed. 
Reg. 39843 - 39852 (July 13, 2010)); Patton v. West, 12 Vet. App. 
272 (1999) (holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

The Veteran has attempted to show that during service her weight 
fluctuated as she was binging and purging to cope with the sexual 
assaults.  While service treatment records do reflect that the 
Veteran's weight fluctuated between 130 and 150 pounds over the 
course of her three and half years of active service, the records 
do not reflect that there was concern over weight loss or gain.  
In May 1990, she weighed 133, and upon separation from service 
she weighed 150 pounds.  The Veteran sought treatment for 
gynecological complaints, to include a sexually transmitted 
disease; however, such records do not reflect treatment for any 
residuals of sexual trauma.  Service personnel records were 
reviewed, which reflect consistent performance scores throughout 
her career, and there were no disciplinary infractions or 
performance issues.  Thus, service treatment and personnel 
records do not contain any support for a finding that the Veteran 
experienced any behavior changes as a result of a personal trauma 
in the form of a sexual assault.

The Veteran has submitted lay statements from her former spouse, 
C.H., and her mother, J.G.  C.H. attested that he and the Veteran 
were married shortly after the Veteran's discharge from service, 
and that the Veteran told him about being raped on two occasions 
during service.  She also developed an eating disorder, which he 
believed was due to her assaults during service.  J.G. attested 
that three years after the in-service rape occurred, the Veteran 
discussed the details with her.  J.G. also attested that the 
Veteran's weight has fluctuated since that time.  

Correspondence dated in June 2006 from a VA clinical social 
worker reflects that the Veteran has undergone treatment since 
April 2005, and has PTSD as a result of multiple sexual assaults 
that occurred during service.

In September 2009, the Veteran underwent a private examination 
with J.R.H., M.D.  Dr. J.R.H. reviewed VA treatment records, and 
obtained a medical history from the Veteran.  The Veteran 
described the sexual assaults that occurred in or about October 
1990 and May 1992, and the lay statement of J.G.  Upon mental 
status examination, the examiner diagnosed PTSD, chronic and 
severe, major depression, and other anxiety disorders.  Dr. 
J.R.H. determined that the Veteran has a credible history and 
presentation indicating that she was raped on two occasions in 
service, which resulted in PTSD.  

The Veteran is competent to state that she was sexually assaulted 
in service, and the Veteran's mother and former spouse are 
competent to state their recollections as to what the Veteran 
told them.  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  There also is no reason shown to 
doubt the Veteran's credibility, nor the credibility of her 
mother or former spouse.  Since initially seeking treatment for 
PTSD, the Veteran has consistently reported the details of the 
sexual assaults during the course of treatment, in statements 
submitted as part of her claim for benefits and in her Board 
hearing testimony.

Nevertheless, there still must be credible evidence to support 
the Veteran's assertion that the sexual trauma occurred.  See 
Patton v. West, 12 Vet. App. 272, 279 (1999). As detailed, a VA 
clinical social worker and a private doctor have determined that 
the Veteran has PTSD is secondary to her military sexual trauma 
based on objective evaluation and her reports of the in-service 
assault.  Again, the Veteran's mother and former spouse have 
submitted competent and credible evidence that they were told of 
the incidents within a few years of occurrence.  

On review of the medical and lay evidence of record, the evidence 
is at least equally-balanced in terms of whether the Veteran has 
PTSD as a result of military sexual trauma.  In these 
circumstances, all doubt is resolved in favor of the claimant.  
See 38 C.F.R. § 3.102.  Thus, service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran asserts that she incurred a severe back injury in 
service due to a sexual assault that occurred in 1990 or 1992.  
While the Veteran reported in her initial claim for compensation 
that the back injury occurred during the May 1992 rape, she told 
Dr. J.B.H. that the injury occurred during the October 1990 rape.  
Service treatment records reflect that in May 1990 (prior to both 
sexual assaults), the Veteran complained of low back pain 
subsequent to a pre-service motor vehicle accident which had 
resulted in a number of minor disc bulges.  In September 1991 
(prior to the 1992 rape), the Veteran reported injuring her back 
moving furniture.  She underwent treatment for approximately 3 
months until December 1991.  In March 1993, the Veteran reported 
back pain, nausea, fever and headaches.  In November 1993, the 
Veteran underwent an examination for separation purposes and her 
'spine, other musculoskeletal' was clinically evaluated as 
normal.  Likewise, on a November 1993 Report of Medical History, 
she checked the 'No' box for 'recurrent back pain.'

The Veteran claimed entitlement to service connection for low 
back disability in September 2005, and she stated that she 
incurred "severe back injury" due to a 1992 sexual assault.  
She told Dr. J.B.H. that during the October 1990 rape, she was 
kicked in the back.

In September 2009, the Veteran underwent a VA examination in 
which the Veteran reported that the back condition had existed 
since 1990, and that the condition was due to the 1990 and 1992 
rapes.  The examiner conducted a physical examination of the 
Veteran, and while it was noted that post-service medical records 
dated in 2005 were reviewed, there is no indication that the 
entire claims folder was reviewed.  The examiner opined that the 
Veteran's lumbar strain is at least as likely as not related to 
lumbar strain shown in service, but then the examiner cited to 
clinical records dated in May and September 2005.  The examiner 
then stated that there was documented evaluation for low back 
pain in service which has more likely been present in some form 
since initial evaluation.  Based on the examination and opinion, 
it is not clear the rationale for the positive etiological 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Veteran has reported sustaining back injury due to rapes that 
occurred in service; however, the documented back complaints 
noted in service did not occur at the time of the October 1990 
and May 1992 rapes.  In light of the confusing opinion and lack 
of rationale, the examiner should be requested to provide an 
addendum opinion, or the Veteran should be afforded a new VA 
examination to assess the nature and etiology of her back 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

The Board also notes that per the Veteran's representative 
attempts were made by the Veteran to obtain records from Dr. Tim 
Joy of Evergreen Spinal Care Center without success.  Upon 
obtaining an appropriate release, the RO should attempt to obtain 
the Veteran's treatment records from such medical provider.

Accordingly, the case is REMANDED for the following actions:

1.	 Upon obtaining an appropriate release, obtain 
the Veteran's treatment records from Dr. Joy of 
Evergreen Spinal Care Center.  If such efforts 
prove unsuccessful, documentation to that effect 
should be associated with the claims folder.

2.	 The VA examiner (M.E.M.) who conducted the 
September 15, 2009 VA examination should be 
requested to review the entire claims folder, to 
include service treatment records, post-service 
medical records, and the Veteran's lay statements 
and provide an opinion, with accompanying 
rationale, as to whether it is at least as likely 
as not (a 50% or higher degree of probability) 
that the Veteran's current lumbar spine 
disability had its clinical onset during the 
Veteran's period of service, or is otherwise 
related to such period of service.  

In the event the September 2009 VA examiner is 
unavailable, please schedule the Veteran for a 
new VA examination in order to determine the 
nature and etiology of her low back disability.  
It is imperative that the claims file be made 
available to the examiner in connection with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
test and clinical findings should be clearly 
reported.  After reviewing the claims file and 
examining the Veteran, the examiner should opine 
as whether her lumbar spine disability at least 
as likely as not (a 50% or higher degree of 
probability) had its clinical onset during the 
Veteran's period of service, or whether her 
lumbar spine disability is otherwise related to 
such period of service. 

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinions with 
the service treatment records, post-service 
medical evidence, and lay statements of the 
Veteran.

3.	 After completion of the above, the RO should 
review the expanded record and readjudicate the 
issue of entitlement to service connection for 
low back disability.  If the benefit sought is 
not granted in full, the Veteran and her 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655.  The Veteran and her representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


